DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 arerejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the data clock" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9-11, 17 and 19 of U.S. Patent No. 10,839,876. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 1: Claim 1 of the patent recites an apparatus comprising:
a read clock circuit (claim 1, lines 25-27) configured to receive first and second clocks related to a data clock (claim 1, lines 6-7); and
a clock leveling control circuit configured to receive the first clock and the second clock (claim 1, lines 14-16), the clock leveling control circuit further configured to receive a signal (the active first control signal, claim 1, lines 18-19) related to a system clock (claim 1, lines 11-13),
wherein for an access operation, the clock leveling control circuit is configured to cause the read clock circuit to provide the first and second clocks for the access operation (claim 1, lines 28-30), and
wherein in a clock leveling mode, the clock leveling control circuit is configured to cause the read clock circuit to block the first and second clocks and to provide clock leveling feedback indicative of a timing of the data clock and the system clock (claim 1, lines 20-24, the first and second clocks are not provided when the read clock circuit is not activated).

Regarding claim 7: Claim 5 of the patent recites the apparatus of claim 1, farther comprising:
a write clock circuit configured to receive the first clock and the second clock; and
a write clock control circuit configured to receive the first clock and the second clock and another signal related to the system clock,
wherein for another access operation different than the access operation, the write clock control circuit is configured to cause the write clock circuit to provide the first and second clocks for the other access operation.
Regarding claim 8: Claims 17 and 19 of the patent recite a method comprising:
receive first and second clocks related to a data clock (claim 17, lines 4-5);
receiving a signal (Claim 17, lines 2-3) related to a system clock;
for an access operation, causing a read clock circuit to provide the first and second clocks for the access operation (claim 17, lines 6-7 and lines 14-15); and
in a clock leveling mode, causing the read clock circuit to block the first and second clocks and providing a clock leveling feedback indicative of a timing of the data clock and the system clock (claim 17, lines 10-13 and claim 19).
Regarding claim 9: Claim 17 recites the method of claim 8, further comprising:
for the access operation, providing an active control signal having a timing based on a clock of a plurality of clocks including the first and second clocks.

Regarding claim 14: Claim 18 of the patent recites the method of claim 8, wherein the signal related to the system clock comprises a pulse signal having a first pulse width for the access operation and having a second pulse width different than the first pulse width for the dock leveling mode.
Regarding claims 3-6, 10, 11, 13, 15, 16 and 21: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 3-6 and 21 and the apparatus of claims 1, 5 and 9-11 are identical in structure, the differences between two sets of claims are only functional limitations and the apparatus of claims 1, 5 and 9-11 of the patent is used to perform the method of claims 10,11, 13, 15 and 16 of the application.
Regarding claim 17: Claim 9 of the patent recites an apparatus, comprising:
a latency control circuit configured to receive a system dock and provide an active first control signal having a timing based on latency information and the system clock (claim 9, lines 1-5); and
a dock leveling control circuit configured to receive first and second docks of a plurality of multiphase docks and receive the first control signal (claim 9, lines 6-8), 
wherein for an access operation (first mode and claim 13), the clock leveling control circuit configured to provide an active second control signal responsive to the active first control signal at a clock transition of the first clock, and

Regarding claims 18-20: Claims 10 and 11 of the patent recite all the limitations of claims 18-20.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUAN HOANG/           Primary Examiner, Art Unit 2827